Citation Nr: 1228612	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for an upper back condition.

3.  Entitlement to service connection for a right leg condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2008 rating decision, by the Chicago, Illinois, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a neck condition, service connection for a back condition, and service connection for a right leg condition.  He perfected a timely appeal to that decision.  

The Board notes that, in his substantive appeal, received in August 2009, the veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  In October 2009, the Veteran elected to have a videoconference hearing.  Subsequently, in November 2011, he was notified that a hearing was scheduled for December 1, 2011.  The record indicates that the Veteran called in November 2011 and requested that the hearing be rescheduled due to his inability to obtain transportation to the RO.  In May 2012, the RO sent the Veteran notice that the hearing had been rescheduled for June 26, 2012.  In a subsequent statement, however, dated in June 2012, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In this case, the Veteran contends that he suffers from neck, back, and right leg conditions as a result of an in-service motor vehicle accident that occurred on December 21, 1956.  The Veteran indicates that he was hospitalized for 10 days after being removed from underneath his two and half ton Army Vehicle.  The Veteran also maintains that he sustained neck, back, and leg injuries from which he suffers periodically.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Board notes that, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability, establishes an event in service, and indicates that the disability or signs and symptoms of disability may be associated with active service.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79(2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83(2006); Locklear v. Nicholson, 20 Vet. App. 410(2006).  

The Veteran's service treatment and personnel records confirm that he was involved in a motor vehicle accident in December 1956.  It was noted that the Veteran was driving a two ton truck which collided with another car, causing the truck to go off the road and overturn into a ditch.  The Veteran indicates that the impact of the truck caused him to suffer chronic injuries to his upper back, neck and right leg.  

Post-service private treatment records reflect that the Veteran has experienced low back and right leg problems since 1999.  These records also reflect pain, tenderness and spasms in the cervical spine and thoracic paraspinals.  Also submitted in support of the Veteran's claim was a medical statement from Dr. D. A. D., dated in August 1999, indicating that the Veteran was seen in his office in acute low back distress, which he stated had been coming on for one week and has more recently begun to include right lower extremity pain.  Dr. D. noted that the Veteran had difficulty weight bearing on the right leg.  Dr. D. indicated that the Veteran demonstrated root traction signs.  

Treatment reports from Schippel Chiropractic dated from April 2005 to March 2006 show that the Veteran received treatment for complaints of low back pain.  In April 2005, examination of the back revealed tenderness in the lumbar region and sacral region; he also had reduced motion to a moderate degree affecting the lumbar region and the sacral region.  During another clinical visit in April 2005, the Veteran had pain, tenderness, and spasm in the right cervical and thoracic paraspinals.  When seen in October 2005, the Veteran had tenderness, pain and spasm in the right lumbar paraspinals.  

The Veteran has indicated that he has had back, neck and right leg problems in the years since his discharge.  He is competent to report such symptoms because they are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Despite the above, there is insufficient evidence to render a decision regarding the Veteran's entitlement to service connection for upper back, neck and right leg disabilities.  The precise nature of the Veteran's claimed back, neck, and right leg disabilities is unclear.  Also unclear is whether a potential association to service does in fact exist with respect to these claimed disabilities.  Based upon his competent lay observations, he must be afforded a VA joints examination.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that Veteran was competent to testify regarding continuous knee pain since service); see also Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that Veteran was competent to report hip disorder, pain, rotated foot and limited duty).  Based on the evidence discussed above, the Board believes the Veteran should be afforded a VA examination to determine the nature and etiology of any back, neck, and/or right leg disability found to be present.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his back, neck and right leg disorders since his separation from service.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Appropriate action must be taken to obtain all pertinent VA treatment records.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back, neck and/or right disability found to be present.  The claims file shall be made available to and reviewed by the examiner in conjunction with the examination.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  For any and each back disability, neck disability and/or right leg disability diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (i) was incurred during, was aggravated by, or otherwise is related to the Veteran's service, to include his December 1956 automobile accident.  In doing so, specific comment shall be made regarding the medical and lay evidence of record, including the Veteran's assertions regarding the continuity of his symptomatology.  A complete rationale for each opinion expressed shall be provided in the examination report.  

If the examiner determines that an opinion cannot be msde without resort to speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the time , date, and location of the scheduled examination, and it must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

5.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



